Citation Nr: 0200316	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  00-11 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim for 
service connection for rheumatoid arthritis.  The veteran 
filed a timely appeal to this adverse determination.

The Board observes that the veteran requested a personal 
hearing before a Member of the Board sitting at the RO in St. 
Louis, Missouri, and such a hearing was scheduled according 
to an August 2001 notification letter.  A hearing date was 
set for September 17, 2001, and the veteran was so notified.  
According to a notation on the hearing notification letter, 
the veteran did not appear for the scheduled hearing.  
However, a deferred rating decision from the RO subsequently 
placed in the veteran's claims file indicates that the 
veteran had called on September 10, 2001, and indicated that 
he wanted to cancel his Travel Board hearing, scheduled for 
September 17, 2001, as he was too ill to travel.  In what 
appears to be a follow-up letter from the veteran, received 
by VA on September 17, 2001, the veteran indicated that he 
had requested that his hearing with the Board be rescheduled.  
However, he also indicated that he would like to testify 
before a local Hearing Officer, since no one knew for certain 
when the Travel Board would be back in St. Louis.  Although 
these statements are somewhat unclear and contradictory, they 
were clarified in a cover letter from the veteran's service 
representative with a subject line of "Cancellation of BVA 
Hearing."  In this cover letter, the veteran's service 
representative indicated that the veteran was requesting that 
"his Travel Board Hearing be cancelled and [that he be] 
scheduled for a Local Hearing."  In response, the RO sent a 
letter to the veteran, dated September 25, 2001, notifying 
him that he had been scheduled for a hearing before a local 
Hearing Officer on October 16, 2001.  A notation on the RO's 
copy of this notification letter indicates that the veteran 
failed to report to this hearing.  A letter from the veteran 
dated the same day as the hearing, but not received by VA 
until several days after the hearing, indicates that the 
veteran wished to withdraw his hearing request.  The Board 
notes that whether the veteran's actions are viewed as 
constituting a valid withdrawal of his Travel Board Hearing 
request pursuant to 38 C.F.R. § 20.704(e) (2001), or as a 
failure to appear for a scheduled Travel Board Hearing 
without good cause, as contemplated by 38 C.F.R. § 20.704(d) 
(2001), the effect is the same either way, since when a 
veteran fails to report for a Travel Board Hearing without 
good cause, appellate review of the case may proceed as 
though the request for a hearing had been withdrawn.  
Therefore, the Board determines that the veteran's claim is 
now properly before the Board for appellate review.


REMAND

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA has 
also issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Pursuant to the recent change in law, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001).  Further, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Specifically, in reviewing the veteran's claims file, 
the Board notes that the veteran has not been afforded a VA 
examination.  Although the RO has requested, and received, 
recent private medical records from a number of sources, the 
Board finds that the new duty to assist provisions of the 
VCAA require that the veteran be examined by a VA examiner to 
determine the nature and extent of any rheumatoid arthritis 
present, and to provide a medical opinion regarding the onset 
of this disorder.  In this regard, the Board notes that the 
veteran has claimed that while he was not diagnosed as 
suffering from rheumatoid arthritis while in the military, he 
was treated for tendonitis.  He maintains that this 
tendonitis was actually an early manifestation of his current 
rheumatoid arthritis.  A medical opinion which addresses this 
contention would be of use to the Board in assessing the 
etiology and date of onset of the veteran's rheumatoid 
arthritis.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should schedule the veteran 
for a VA examination by an appropriate 
medical professional.  The veteran's 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with this examination.  All indicated 
tests and studies should be performed.  
Following this examination and claims 
file review, the examiner should discuss 
the nature and extent of any rheumatoid 
arthritis present, and then set forth the 
medical probabilities that this disorder, 
if present, is traceable to any disease 
or injury the veteran experienced during 
his military service, including his 
tendonitis.  

2.  After the above development has been 
completed, and after giving the veteran 
opportunity to supplement the record, the 
RO should review the case and ensure that 
all indicated actions are complete.  Any 
additional action required to comply with 
the VCAA should be undertaken.  The RO 
should then re-adjudicate the issue of 
entitlement to service connection for 
rheumatoid arthritis.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




